DETAILED ACTION

Response to Arguments

In response to:  Claim Rejections – 35 U.S.C. §101
Applicant’s arguments, see pg. 9 of the REMARKS, filed Sept. 30, 2022, with respect to the rejection of claims under 35 U.S.C. § 101 have been fully considered and are not persuasive. Independent claim 19 has been amended to further include “a first processor” and “a second processor” in the “system”.
However, the filed specifications do not provide a definition, or limiting language, to the term “processor”. According to [0029] of the filed specifications: “The processor can be, for example, a general-purpose central processing unit (CPU), such as a microprocessor, or a special-purpose processor, such as a microcontroller.” Thus, the filed specifications merely provide examples of what processors may include, and not what they explicitly are limited to. Therefore, term “processor” is not strictly limited to hardware. There is a lack of structural hardware features to the claimed processors, and one having ordinary skill in the art cannot solely limit their interpretation of processor as hardware in this scenario. Processors can be implemented as software through hardware description language (HDL), such as the well-known Verilog language. For example, a program (processor) can be written to emulate a targeted processor according to the RELATED ART AND OTHER CONSIDERATIONS section of US 6,142,682.
Hence, the claims remain rejected under 35 U.S.C. § 101 as being directed to a software system.

In response to:  Claim Rejections – 35 U.S.C. §102 and/or §103
Applicant’s arguments, see pg. 9 of the REMARKS, filed Sept. 30, 2022, with respect to the rejection of claims under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Upon further consideration and an updated search, claims 1-18 and 28-30 are allowable over the cited prior arts. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/11/2022, 7/31/2022, 8/03/2022, and 9/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to software per se under broadest reasonable interpretation. Claim 19 is directed to a “system” for a “first device”, wherein the system comprises of “processor[s]”. Furthermore, there are no limitations in the claim that physically incorporate the devices as part of the “system”. In contrast, claim 10 is also a “system” claim but explicitly recites “memory” as physically part of the “system” (e.g. “A system…comprising…a processor…and a memory…”). A processor can be defined as software in the computer science arts. Furthermore, the dependent claims (20-27) do not further define the system with any hardware components. Therefore, the claims are directed to a software system that operates for a first device. Products that do not have a physical or tangible form, such as information or computer programs, are not patent eligible subject matter. See MPEP 2106.03.

Allowable Subject Matter
Claims 1-18 and 28-30 are allowed.
The cited prior arts do not disclose, teach, or make obvious the amended features to independent claims 1, 10, and 28. 
In [Duchin, col. 12, lines 10-38], a device is determined if it’s in a device group by comparing the device’s type with the types in the device group. However, Duchin is silent to adding weighted values, or using device types, in determining the trustworthiness scores.
In Mercille et al. (US 2016/0196558), [¶0073] discloses different types of devices connected/attached to a user device may be weighted differently when calculating a security score. The security score refers to the indication of risk for a transaction [¶0070], wherein transactions are any suitable action performed by the user device [¶0025]. However, Mercille is only directed to the security score of a transaction rather than the claimed setup and interactions between a first and a second device.
Thus, the aforementioned claims are allowable over the cited prior arts.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        10-18-2022